PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Morris et al.
Application No. 16/861,063
Filed: 28 Apr 2020
For: SINGLE-TRANSPORT MOBILE ELECTRIC POWER GENERATION
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the petition to withdraw holding of abandonment filed January 8, 2021.

The petition is granted.

This application was held abandoned for failure to timely submit a reply to the Notice to File Missing Parts of Nonprovisional Application (“Notice”) mailed May 5, 2020, which set a two (2) month shortened period for reply. The Notice required submission of the surcharge for late submission of the filing fee or inventor’s oath or declaration, and informed applicant that the inventor’s oath or declaration was required to be filed no later than the submission of the response to a “Notice of Allowance”. On January 5, 2021, a Notice of Abandonment was mailed, stating no reply had been received to the Notice mailed May 5, 2020.

Petitioner asserts that the surcharge and the inventor’s oath or declaration required by the Notice mailed May 5, 2020 was filed May 4, 2020, and was therefore not missing. Petitioner asserts that the Notice was mailed in error and that the application should not be held abandoned.

Petitioner’s argument has been considered and is persuasive. The showing of record is that the surcharge and the inventor’s oath or declaration signed by both inventors was submitted May 4, 2020, the day before the Notice was mailed. As such, the requirement set forth in the Notice mailed May 5, 2020 had been received, and the Notice was mailed in error.
  
Accordingly, there was no abandonment in fact.  The Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.

The petition to withdraw the holding of abandonment is GRANTED.

The application is being referred to the Office of Patent Application Processing for further processing. 




/DOUGLAS I WOOD/Attorney Advisor, OPET